Title: From George Washington to Henry Knox, 13 November 1782
From: Washington, George
To: Knox, Henry


                  
                     Dear Sir
                     Newburgh Novr 13th 1782
                  
                  In answer to the several points contained in your private letter of yesterday I have to observe—that I shall not be able finally to adjust a system of Signals, until I have seen Governor Clinton, which I expect will be in a few days—in the mean time I would have the Guards continued at the Beacons, as at present.  The Rockets you propose to have made will be necessary.
                  As to the Guard of General McDougal, I apprehend it will not be best to withdraw it entirely: but considering the circumstance of his not being with the Army, or able to perform his Military functions, I could wish it to be lessened as far as might be done with conveniency—I imagine your intimacy with Genl McDougal will warrant your proposing the Matter in a friendly manner & arranging with him, whether to furnish a small Detachment of Connect. Troops, or Invalids, in such manner as may be judged best—The reason which formerly operated against furnishing the Guard from the latter, will now cease from the local situation—And the Army is too far distant to have this duty done conveniently, by general detail from it.
                  Yesterday I wrote you my sentiments fully respecting Wood for the Hospital—Col. Pickering has I am pretty well assured no Levies who are not necessarily employed.
                  Upon Maturer consideration, I think it will be much more difficult to preserve & regularly account for the Watch Coats, when appropriated to particular Posts, than it would be, if they were delivered to the several Corps, who will then become responsible for them—Should the Secretary at War cause the quantity to be sent forward to the Army, which was concluded upon by him, there will be a larger Number for Your Troops, than you have required—Whether there are any now in Store I know not; but if there are, the Clothier shall have Orders to issue a full proportion in the mean while enquire after those which have been issued to your Garrison.
                  
                  It is only to be lamented at this time that there has been such a Misconception of ideas, in hutting the Troops on the east side of the River.  In the distribution of the Troops for Winter Cantonments I resolved to break up the Hospital at the Boston Hutts & that the 2d & 4th Cont Regiments should go into them—after this upon representation that those Regts had rather build than occupy those Hutts—& that less time was needed to do this than to remove the Sick & cleanse the Houses.  I recollect very particularly, in conversing with some of the Gentlemen concerned (I cannot now call to mind with certainty who it was) to have expressed my intention that those Troops should be cantoned as near the Redoubts as possible; and I am equally certain I never gave Orders to the contrary—but as it is now too late to remove them, we must take the best precautions in our power to prevent any ill consequences from the Arrangement.  I am &c. N.B.  Copy of Major Smith’s Letter of 14th Octr 1782 on Signals established &c. enclosed.
                  
               